Grace, C. J.
(specially concurring). The principles of law applicable to trustees in dealing with property, as well as the legal principles dealing with the subject of the “Good will” of a business, its nature, value, sale, etc., were at great length set forth and fully analyzed in the case of Macfadden v. Jenkins, 40 N. D. 422, 169 N. W. 151, and two provisions of our Code relative to trusts (§§ 6282 and 6283) were there fully analyzed. Also §§ 5465 and 5466 relative to “good will” of a business were thoroughly considered, and a thorough and extended analysis of the subject of good will there made.
Mr. Justice Birdzell in his opinion of the case at bar has adduced no different principle of law relative to trusts or the duties of trustees dealing with trust property, nor with reference to the subject of the “good will” than that heretofore announced in the case of Macfadden v. Jenkins, supra.